Title: Enclosure: Power of Attorney for John Barnes, 21 February 1796
From: Jefferson, Thomas
To: 



Power of Attorney for John Barnes
Know all men by these presents that I Thomas Jefferson named in a certain letter of attorney from William Short of the state of Virginia and one of the ministers of the US. abroad to me bearing date the 2d. day of April 1793. and now lodged in the bank of the US. by virtue of the power and authority thereby given me, do substitute and appoint John Barnes of Philadelphia, as well my own as the true and lawful attorney and substitute of the said William Short named in the said letter of attorney to recieve from the treasury or bank of the US. the interest which became due on the stock of different descriptions of the said William Short registered in the proper office of the US. at the seat of Government in Philadelphia from the 1st. day of July to the 1st. day of October and from the said 1 st. day of October to the 1st. day of January last past, amounting to six hundred and twenty nine dollars ten cents, to wit 314 Dollars 55. cents for each quarter, as also to recieve the interest on the said stock which shall become due from the said 1st. day of January last past to the 1st. day of April next ensuing and becoming payable on the said 1st. day of April amounting to three hundred and fourteen dollars fifty five cents, or to whatever other sum the said interest shall amount. Hereby ratifying and confirming the paiment of the said interest to the said John Barnes, and the discharge which he shall give for the same as done by virtue of the power of attorney aforesaid. In witness whereof I have hereunto set my hand and seal this 21st. day of February 1796.

Th: Jefferson


Sealed & delivered in presence of Th: Bell


